        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-3 Filed03/23/21
                                          406 Filed  03/18/21 Page
                                                               Page12ofof23




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION,
 STATE OF NEW YORK,
 STATE OF CALIFORNIA,
 STATE OF ILLINOIS,
 STATE OF NORTH CAROLINA,
 STATE OF OHIO,
 COMMONWEALTH OF PENNSYLVANIA,
         and
 COMMONWEALTH OF VIRGINIA,

 Plaintiffs,

         v.                                             Case No. 1:20-cv-00706-DLC
 VYERA PHARMACEUTICALS, LLC,
 PHOENIXUS AG,
 MARTIN SHKRELI, individually, as an
 owner and former director of Phoenixus AG
 and a former executive of Vyera
 Pharmaceuticals, LLC,
         and
 KEVIN MULLEADY, individually, as an
 owner and director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals,
 LLC,

 Defendants.

               Withdrawal of Letter of Request for Internal Judicial Assistance

       The United States District Court for the Southern District of New York presents its
compliments to the Ministry of Law and Justice for the Republic of Switzerland and the Federal
Supreme Court of Switzerland. On August 13, 2020, this Court endorsed a Letter of Request to
the Ministry of Law and Justice for the Republic of Switzerland and the Federal Supreme Court
of Switzerland for the taking of foreign discovery pursuant to Chapter I of the Convention of 18
        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-3 Filed03/23/21
                                          406 Filed  03/18/21 Page
                                                               Page23ofof23




March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters in connection
with the above-captioned matter. The Letter of Request bore docket number 219-2.

        In order to avoid further imposition on the judicial authorities and the third-party
witnesses identified in the Letter of Request, the United States District Court for the Southern
District of New York hereby respectfully withdraws the August 13, 2020 Letter of Request. No
further action is sought or required at this time in connection with this matter.

        The United States District Court for the Southern District of New York expresses its
gratitude to the Ministry of Law and Justice for the Republic of Switzerland, the Federal
Supreme Court of Switzerland, and all judicial authorities of Switzerland for their assistance.


_________________________
Hon. Denise Cote, Judge
United States District Court for the Southern District of New York


Date:


3.23.2021.




                                                 2
